DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 7/2/21.
	Applicant’s amendment to claims 1-3, 8, 9 and 12 is acknowledged.
	Applicant’s addition of new claims 21-27 is acknowledged.
	Claims 14-20 are cancelled.
	Claims 1-13 and 21-27 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

	Regarding claims 8 and 21:
	The definition of “abut” from has been provided in the attached PTO-892.  The Dictionary.com definition of abut is “to be adjacent”.
	As set forth below, Camacho[2] and Punzalan teach “the semiconductor die abuts first ends of the plurality of active leads” because the semiconductor die is adjacent to first ends of the plurality of active leads.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10, 13, 21 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Punzalan et al., US Publication No. 2007/0114645 A1 (of record).

	Punzalan anticipates:
8. A semiconductor package, comprising (see figs. 1-7):
	a plurality of active leads (110, 106) having first ends (e.g. toward center) and second ends (e.g. away from center); 
	an inactive lead (104, “dummy” at para. [0029]) having a first end (e.g. toward center) and second ends (e.g. away from center); 
	a semiconductor die (302) coupled to the plurality of leads such that a back surface of the semiconductor die abuts (e.g. abuts because the die is adjacent) first ends of the plurality of active leads (110, 116) and the first end of the inactive lead (104), the semiconductor die including a plurality of bond pads (e.g. In fig. 3, bonding pad is bump electrode above 302 where wires 304 are connected.);

	a package body (112) over the conductive wires (304), the semiconductor die (302), and portions of the plurality of active leads (110, 106) and the inactive lead (104).  See Punzalan at para. [0001] – [0064], figs. 1-10.

9.  The semiconductor package of claim 8, wherein surfaces of the first ends of the plurality of active leads (110, 106) are exposed from the package body at a first surface (e.g. bottom surface) and form lands, figs. 4, 5 and 7, also see para. [0029] – [0040]

10.  The semiconductor package of claim 9, wherein inner and outer portions of the inactive lead (110, 106) is covered by the package body (112) at the first surface (e.g. bottom surface),  figs. 4, 5 and 7, also see para. [0029] – [0040].

13. The semiconductor package of claim 8, comprising a plurality of inactive leads (104), wherein the plurality of inactive leads (104) and the plurality of active leads (110, 116) are symmetrically arranged at least one axis, fig. 1.

	Regarding claim 21:
	Punzalan teaches the limitations as applied to claim 8-10 and 13 above.
	Punzalan further teaches the plurality of leads (110, 106, 104) are symmetrically arranged about the semiconductor die in figs. 1-3.

	Punzalan further teaches:
23. The semiconductor package of claim 21, wherein the plurality of leads (110, 106, 104) are symmetrically arranged about a first axis of the semiconductor die, figs. 1-3.


24. The semiconductor package of claim 23, wherein the plurality of leads (110, 106, 104) are symmetrically arranged about a second axis, wherein the second axis is orthogonal to the first axis, figs. 1-3.

25. The semiconductor package of claim 21, wherein the plurality of inactive leads (104) are exposed at respective side surfaces of the semiconductor package, para. [0037], fig. 4.

26. The semiconductor package of claim 25, wherein the plurality of inactive leads (104) are coplanar with the package body (112) at the respective side surfaces of the semiconductor package, para. [0037], fig. 4.

27. The semiconductor package of claim 25, wherein the plurality of active leads (110, 106) extend along respective side surfaces of the semiconductor package to the first surface (e.g. bottom surface) of the semiconductor package (e.g. 106 extends to bottom surface in figs. 4 and 7).

Claim(s) 8-11, 13, 21 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camacho[2] et al., US Publication No. 2008/0303123 A1 (of record).

	Camacho[2] anticipates:
8. A semiconductor package, comprising (see figs. 8-12; also see figs. 1-7):
	a plurality of active leads (804) having first ends (e.g. toward center) and second ends (e.g. away from center); 

	a semiconductor die (808 and/or 814) coupled to the plurality of leads such that a back surface of the semiconductor die abuts (e.g. abuts because the die is adjacent) first ends of the plurality of active leads (804) and the first end of the inactive lead (802), the semiconductor die including a plurality of bond pads (e.g. A bonding pad is inherent at top surface of semiconductor die 808/814 where the wires 812 are connected.); 

	conductive wires (812) coupled between the bond pads and the second ends of the plurality of active leads (804), respectively; and 
	a package body (818) over the conductive wires (812), the semiconductor die (808/814), and portions of the plurality of active leads (804) and the inactive lead (802).  See Camacho[2] at para. [0001] – [0085], figs. 1-12.

9.  The semiconductor package of claim 8, wherein surfaces of the first ends of the plurality of active leads (804) are exposed from the package body at a first surface (e.g. bottom surface) and form lands, para. [0061], fig. 8. 

10.  The semiconductor package of claim 9, wherein inner and outer portions of the inactive lead (802) is covered by the package body (818) at the first surface (e.g. bottom surface), para. [0061], fig. 8.

11. The semiconductor package of claim 8, wherein the first end of the inactive lead (802) has a thickness that is less than thicknesses of the first ends of the plurality of active leads (804), para. [0061], fig. 8.

figs. 9-12.

	Regarding claim 21:
	Camacho[2] teaches the limitations as applied to claim 8-10 and 13 above.
	Camacho[2] further teaches the plurality of leads (802, 804) are symmetrically arranged about the semiconductor die in figs. 9-12.

	Camacho[2] further teaches:
23. The semiconductor package of claim 21, wherein the plurality of leads (802, 804) are symmetrically arranged about a first axis of the semiconductor die, figs. 9-12

24. The semiconductor package of claim 23, wherein the plurality of leads (802, 804) are symmetrically arranged about a second axis, wherein the second axis is orthogonal to the first axis, figs. 9-12.

25. The semiconductor package of claim 21, wherein the plurality of inactive leads (802) are exposed at respective side surfaces of the semiconductor package, figs. 8 and 12.

26. The semiconductor package of claim 25, wherein the plurality of inactive leads (802) are coplanar with the package body (818) at the respective side surfaces of the semiconductor package, fig. 12.

, fig. 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho[1] et al. US Publication No. 2010/0320590 A1 in view of Camacho[2] et al., US Publication No. 2008/0303123 A1 (of record).

Camacho[1]  teaches:
1. A semiconductor package, comprising (see figs. 1-3): 
	a plurality of leads (204) having first ends (e.g. toward center) and second ends (e.g. away from center), wherein the plurality of leads include a plurality of active leads (e.g. 204 having a bond wire 314 connected) and a plurality of inactive leads (e.g. Inactive leads obvious when 204 does not have a bond wire 314 connected); 
	a semiconductor die (308) coupled to the plurality of leads such that the semiconductor die rest against surfaces of the first ends (e.g. toward center) of the plurality of leads (204), the 
	a conductive wire (314) coupled between the bond pad and the second end (e.g. away from center) of one of the plurality of active leads (204); and 
	a package body (102) covering the semiconductor die (308), the conductive wire (314), and first ends (e.g. toward center) of the plurality of leads (204), wherein outer portions of the second ends (e.g. away from center) of the plurality of active leads (e.g. 204 having a bond wire 314 connnected) are exposed from the package body (102) at a first surface (e.g. bottom surface exposed in fig. 3) and form lands… See Camacho[1] at para. [0001] – [0072], figs. 1-6. 
	
	Camacho[1] does not expressly teach:
	wherein the second ends of the plurality of inactive leads are covered by the package body at the first surface  

	In an analogous art, Camacho[2] teaches:
	(see figs. 8-12) a plurality of leads (802, 804) having first ends and second ends, wherein the plurality of leads include a plurality of active leads (804) and a plurality of inactive leads (802); wherein outer portions of the second ends of the plurality of active leads (804) are exposed from a package body (818) at a first surface (e.g. bottom surface) and form lands, wherein the second ends of the plurality of inactive leads (802) are covered by the package body (818) at the first surface  (e.g. See para. [0061] disclosing “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.”)  See Camacho[2] at para. [0057] – [0072]. 


It would have been obvious to one of ordinary skill in the art to form “wherein the plurality of inactive leads have thicknesses that are less than half the thicknesses of the outer portions of the second ends of the plurality of active leads” based on Camacho[2]’s disclosure in fig. 8 and at para. [0061]:  “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.”
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Regarding claim 3:
Camacho[1] further teaches:
3. The semiconductor package of claim 1, wherein the plurality of leads (204) are symmetrically arranged about a first axis of the semiconductor die, figs. 2A and 3, also see para. [0028] – [0044].

Regarding claim 4:
Camacho[1] further teaches:
4. The semiconductor package of claim 3, wherein the plurality of leads (204) are symmetrically arranged about a second axis, wherein the second axis is orthogonal to the first axis, figs. 2A and 3, also see para. [0028] – [0044].

	
	Regarding claim 5:

5. The semiconductor package of claim 1, wherein the plurality of inactive leads (e.g. 204 that does not have a bond wire 314 connected) are exposed at respective side surfaces of the semiconductor package, figs. 1 and 3.

Camacho[2] also teaches:
5. The semiconductor package of claim 1, wherein the plurality of inactive leads (802) are exposed at respective side surfaces of the semiconductor package, figs. 8 and 12.

	Regarding claim 6:
Camacho[2] further teaches:
6. The semiconductor package of claim 5, wherein the plurality of inactive leads (802) are coplanar with the package body (818) at the respective side surfaces of the semiconductor package, fig. 12.

	Regarding claim 7:
Camacho[1] further teaches:
7. The semiconductor package of claim 5, wherein the plurality of active leads (204) extend along respective side surfaces of the semiconductor package to the first surface (e.g. bottom surface) of the semiconductor package, fig. 3.

Camacho[2] also teaches:
7. The semiconductor package of claim 5, wherein the plurality of active leads (804) extend along respective side surfaces of the semiconductor package to the first surface (e.g. bottom surface) of the semiconductor package, fig. 8.


	Camacho[1] and Camacho[2] teach the limitations as applied to claim 1 above.
	Camacho[1] teaches the added limitation:
	(see figs. 1-3) a semiconductor die (308) coupled to the plurality of leads (204) such that a back surface of the semiconductor die abuts first ends (e.g. toward center) of the plurality of active leads (e.g. 204 having a bond wire 314 connected) and the first end (e.g. toward center) of the inactive lead leads (e.g. 204 that does not have a bond wire 314 connected).

	Regarding claims 11-12:
	Camacho[2] teaches the limitation as applied to claim 2 above.

	Regarding claim 13:
Camacho[2] teaches the limitation as applied to claim 3 above.

Regarding claims 21:
Camacho[1] and Camacho[2] teach the limitations as applied to claims 1, 3 and 8 above.

	Regarding claim 22:
	Camacho[2] teaches the limitation as applied to claim 2 above.

	Regarding claim 23:
Camacho[1] teaches the limitation as applied to claim 3 above.

	Regarding claim 24:
Camacho[1] teaches the limitation as applied to claim 4 above.


Camacho[1] teaches the limitation as applied to claim 5 above.

	Regarding claim 26:
Camacho[2] teaches the limitation as applied to claim 6 above.

	Regarding claim 27:
Camacho[1] and Camacho[2] teach the limitation as applied to claim 7 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Camacho[1] with the teachings of Camacho[2] because (i)  “The dummy leads 802 can provide electrical connectivity between multiple integrated circuit die thereby eliminating the need for one or more unconnected or vacant of the lead terminals 804.” (e.g. Camacho[2] at para. [0062]); and (ii)  “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.” (e.g. Camacho[2] at para. [0061]; also see para. [0072]). 

Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho[2], as applied to claim 8 above.

Regarding claims 12 and 21:
Camacho[2] teaches all the limitations of claim 8 above and it would have been obvious to one of ordinary skill in the art to form “wherein the plurality of inactive leads have thicknesses para. [0061]:  “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.”
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Claims 11, 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Punzalan, as applied to claims 8 and 21 above, in view of Camacho[2].

	Regarding claims 2, 11 and 12:	
	Punzalan teaches all the limitations of claims 8 and 21 above, but is silent “wherein the plurality of inactive leads have thicknesses that are less than half the thicknesses of the outer portions of the plurality of active leads”.
In an analogous art, Camacho[2], in fig. 8, teaches forming inactive leads (802) to have thicknesses that are less than thicknesses of the outer portions of the plurality of active leads (804).  See Camacho[2] at para. [0061]:  “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804…”
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Punzalan with the teachings of Camacho[2] because forming the inactive leads to have thicknesses less than thicknesses of para. [0061].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 September 2021